Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-28 originally filed on 05/13/2021 are pending in the instant application. 

Priority 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/494543, filed on 09/16/2019.
. 
Information Disclosure Statement
The six (6) information disclosure statement (IDS) submitted on 05/13/2021; 07/21/2021; 09/21/2021; 01/18/2022; 02/07/2022; 09/28/2022 were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Claim Objections
Claims 1, 5 and 22 are objected to a minor informality under 37 CFR 1.75. 
Specifically, claim 1 recites abbreviation “ABL” in line 1, which should be spelled out.  
Claim 5 recites “oral, solid dosage form”: in line 1, but which would be better to write as “the oral, solid dosage form”. 
Claim 22 recites “matofibrosarcoma protuberans” is a typographical error of “dermatofibrosarcoma protuberans”.  
Appropriate correction is requested. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 28 is rejected under 35 USC 101. 
MPEP 2106 states: “The subject matter of the claim must be directed to one of the four subject matter categories.”  In the instant case, claim 1 directed to a “method for treating” recites “administering” while its dependent claim 28 recites “comprising the step of storing the oral, solid dosage form at …”. That is, claim 28 recites different process step in the same claim 1, e.g., “a process of treating and a process of making all” in the same claim 1.  Therefore, claim 28 contain two different process classes of subject matter, both a “method of storing” and a “method of administering”.  Accordingly, claim 28 is not a proper subject matter.  

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is a method of treating … comprising administering to a human … Its dependent claim 28 recites “the step of storing the oral, solid dosage form at 25C and 60C relative humidity” but it is not clear how claim 28 is performed if the dosage form has been administered to human. 
  Appropriate correction is requested. 
For examination purpose, until claim 28 is clarified, this claim is not examined for the prior art rejection. 



Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-27 are rejected under 35 USC 103 as being obvious over  Sengupta et al. (US9024021B2, IDS of 05/13/2021) in view of Van den Mooter, “The use of amorphous solid dispersions: A formulation strategy to overcome poor solubility and dissolution rate,” Drug Discovery Today: Technologies, vol. 9, no. 2, 2012, pp. 79-85 (IDS of 09/21/2021); Joshi-Hangal (WO2016/090240A1); and  Temtem et al. (WO2016/016665A1).

Specifically, claims 1-14, 16-22 and 27 are rejected by Sengupta in view of Van den Mooter; 
Claim 15 is rejected by Sengupta in view of Van den Mooter and further in view of Joshi-Hangul; 
Claims 23-26 are rejected by Sengupta in view of Van den Mooter and further in view of Temtem.





Applicant claims including the below claims 1 and 19 filed 05/13/2021:

    PNG
    media_image1.png
    331
    768
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    115
    791
    media_image2.png
    Greyscale


For examination purpose, claim 19 recites “product-by-process claim” limitation which is considered but it not given patentable weight in the method of treating claim. 


Determination of the scope and content of the prior art
(MPEP 2141.01)
Sengupta teaches a pharmaceutical composition comprising diarylacetylene hydrazine (I) such as N′-(2-Chloro-6-methylbenzoyl)-4-methyl-3-[2-(3-quinolyl)ethynyl]benzohydrazide (claim 10 of prior art) which reads on the instant compound of formula I and a pharmaceutically acceptable carrier, diluent or excipient for the treatment of disorders dependent on ABL tyrosine kinases wherein the carrier includes fillers, binders (e.g., polyvinyl pyrrolidone) which reads on the instant polymeric carrier (col. 5, lines 42-46) and the said disorders include lung cancer, breast cancer, dermatofibrosarcoma; the composition comprises approximately 1% to approximately 95% of active ingredient, or approximately 20% to approximately 90% active ingredient and forms that are not of single-dose type comprising in the preferred embodiment from approximately 5% to approximately 20% active ingredient and the dosage forms are tablets, capsules (e.g., hard gelatin capsule) which reads on the oral solid dosage form, creams, pastes, foams, tinctures, sprays, etc. (col. 25, lines 42-53 and col. 26, lines 23-24); the pharmaceutical compositions are prepared in a manner known per se, for example by means of conventional mixing, granulating (it is implicit that to obtain granules, milling is need), coating, dissolving or lyophilization processes (col. 25, lines 55-58), and the pharmaceutical compositions for oral administration can be obtained, for example, by combining the active ingredient with one or more solid carriers, granulating (requiring milling) a resulting mixture, and processing the mixture or granules which may read on the instant non-crystalline dispersion because the non-crystallized dispersion is present in the pulverized form as supported by the instant specification at bridging paragraph pages 7-8, by the inclusion of additional excipients if desired or necessary which means excipients may be skipped, to form tablets or tablet cores (col. 26, lines 5-10); and further, the prior art teaches the composition can be provided in the form of spray or foam, and the hard capsule contains the active ingredient in the form of solid granules in admixture with excipients (col. 26, lines 25-28). The prior art composition in the form of tablet or hard or soft capsule comprising compound of formula I as active ingredient and polymeric carrier such as polyvinyl pyrrolidone is the same composition as the instant composition, and thus, the instantly claimed impurities and amorphous status measured by diffraction or differential scanning calorimetry would be implicit because the product and the properties are not separable. See case law stating that “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Further, the composition is provided by lyophilization or solid powdered dispersion which would mean the powder having particle size of less than 1000, 750, 500, 425, 250 or 75 microns, in the absence of evidence to the contrary, and the composition comprises approximately 1% to approximately 95% or 5% to 20%, or about 0.005g to about 1.0g of active ingredient and thus the ordinary artisan would optimize the ratio of carrier polymer to active gent with 7:1 depending on the intended purpose, type of dosage, etc., in the absence of evidence to the contrary (instant claims 1 (in part), 5-11, 14, 16-22 and 27).
Van den Mooter teaches crystalline form of API provides poor solubility due to high lattice energy, poor solvation or combination of both (page 79, right column); however, the use of amorphous solid dispersions increases the bioavailability of poorly soluble drugs by improving their rate and extent of dissolution (abstract), and numerous papers have been published during the past decades describing the improved in vitro dissolution properties of solid dispersions compared to the pure crystalline API and physical mixtures of the API and the carriers, and an example representative for in vitro dissolution testing of solid dispersions is that of the poorly soluble API (e.g., nimodipine) by Zheng et al. [37] (page 83 – left column and page 84 - conclusion) where amorphous state of solid dispersion of API (Curve C) has higher release rate as compared to pure crystalline (Curve A) (see Fig.3); and amorphous solid dispersions are mostly binary systems made up of the API and a polymeric carrier and manufacturing methods are spray drying or hot melt extrusion (page 82, last paragraph of left column – second para. of right column) (instant claims 2, 16 and 19). 
Joshi-Hangal  discloses pharmaceutical compositions comprising poorly soluble compounds, e.g., amuvatinib which is tyrosine kinase inhibitor and polymeric carrier surfactant polymer which is ®Soluplus “polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer ”([0032]) for hot melt extrusion formulation, resulting in enhanced the bioavailability of poorly soluble drugs and an improved exposure of the compound and reduction of dosage and pill requirement, and higher patient compliance and reduced cost of goods ([0066]) (instant claim 15).
 Temtem discloses amorphous solid dispersion comprising tyrosine kinase activator active agent, excipients such as stabilizer (e.g., polymer and/or surfactant), solvent/anti-solvent, and the particle size is submicron range (claims 10-15 of prior art) wherein the dispersion comprises 95 to 5% stabilizing agent and 5 to 95% active agent (page 5, lines 19-22) which would read on the claimed ratio of 7:1 and the composition further comprises surfactant in an amount of about 0.001 to 90% (claims 14-15 of prior art); and the particulate of solid dispersion has a high bulk density of about 0.1 g/ml to 1.0g/ml (page 13, first para.) which overlaps the instant ranges of less than 0.7, 0.6, 0.4, 0.52-0.56g/ml (instant claims 14 and 23-26), resulting in good flowability and processing for tableting and capsule filing (page 22, lines 1-7).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Sengupta is that Sengupta does not expressly teach amorphous form of formula (I) of instant claims 1, 2 and 16 and melt processing of instant claim 19 (even when product-by-process limitation does not carry patentable weight). The deficiencies are cured by Van den Mooter. 
2. The difference between the instant application and the combined teachings of Sengupta/Van den Mooter is that the combined teachings do not expressly teach properties of instant claims 3-4; the exact particle size of instant claims 6-11; administration timing of instant claim 12; and the ratio of carrier to compound of formula I of instant claim 14.  
3. The difference between the instant application and the combined teachings of Sengupta in view of Van den Mooter is that the combined teachings do not expressly teach graft copolymer of instant claim 15. The deficiency is cured by Joshi-Hangal. 
4. The difference between the instant application and Sengupta in view of Van den Mooter is that the combined teachings do not expressly teach bulk density of instant claim 23-26. The deficiency is cured by Temtem. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define form of formula (I) of Sengupta with amorphous form of Van den Mooter because crystalline form provides poor solubility due to high lattice energy, poor solvation or combination of both, and thus, to overcome poor solubility of poorly soluble drug and increase dissolution rate, defining or selecting amorphous form would be obvious as taught by Van den Mooter. Although Van den Mooter does not expressly teach API being the claimed compound of formula (I), its teachings would be applied to the claimed compound with a reasonable expectation of success devoid of evidence to the contrary because Van den Mooter focuses on overcoming low solubility of poorly soluble drugs by providing amorphous form thereof and the claimed compound is also poorly soluble drug. 
2. Although the applied art of Sengupta/Van den Mooter does not expressly teach the properties of instant claims 3-4 and storage stability of instant claim 12, it would be implicit because the combined teachings would achieve the claimed invention and thus, the claimed features are a natural result of the combination of elements. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize or adjust the size of granule or of  mixture for obtaining tablet, capsule, spray, foam or lyophilizate with the instant range of less than 500 microns depending on the intended purpose in the absence of criticality evidence. 
Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize or adjust the ratio of carrier to compound of formula I of prior art with the instantly claimed ratio because the prior art teaches amount of active ingredient, and for example, when the composition comprises the said amount about 5 to about 20% of active ingredient, the carrier would make up the remaining amount to achieve the desired ratio and the ratio thereof can be varied depending on the intended purpose, relationship with other ingredients, and thus, devoid of criticality, the instant range would be optimized or adjusted without undue experimentation.  
3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the polymeric carrier of Sengupta with polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft co-polymer in order to enhance the bioavailability of poorly soluble drugs, improve exposure of the active compound, reduce dosage and pill requirement and cost of goods, and provide higher patient compliance, as taught by Joshi-Hangal. 
4. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Sengupta/Van den Mooter with overlapping bulk density of Temtem, in order to provide proper particulates of the solid dispersion, resulting in good flowability for tableting and/or capsule filing, as taught by Temtem. Although Temtem does not expressly teach the claimed compound (I), this prior art teaches tyrosine kinase inhibitor having submicron particle size, and overlapping bulk density. Thus, from the standpoint of the ordinary artisan’s skill and knowledge, the bulk density of Temtem would be applicable with a reasonable expectation of success, in the absence of criticality evidence.  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 3, 8-11, and 14-21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-9 of patent no. 11351123B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims (instant method of treating vs patent ‘123: oral solid dosage form) recite the same active ingredient (I) in amorphous form and carrier. That is, the claimed method of treating a treatable by the inhibition of ABL tyrosine kinas requires administering the same active ingredient (I) as in patent ‘123. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘123 subject matter.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613